                                      Case 3:19-cv-04405-WHO Document 38 Filed 11/06/19 Page 1 of 3



                                1   SOMACH SIMMONS & DUNN, PC
                                    A Professional Corporation
                                2   PAUL S. SIMMONS, ESQ. (SBN 127920)
                                    RICHARD S. DEITCHMAN, ESQ. (SBN 287535)
                                3   JARED S. MUELLER, ESQ. (SBN 257659)
                                    500 Capitol Mall, Suite 1000
                                4   Sacramento, CA 95814
                                    Telephone: (916) 446-7979
                                5   Facsimile: (916) 446-8199
                                    psimmons@somachlaw.com
                                6   rdeitchman@somachlaw.com
                                    jmueller@somachlaw.com
                                7
                                    Attorneys for Defendant-Intervenor
                                8   KLAMATH WATER USERS ASSOCIATION
                                9
                                                                UNITED STATES DISTRICT COURT
                               10
                                                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
SOMACH SIMMONS & DUNN




                               11
  A Professional Corporation




                                                                    SAN FRANCISCO DIVISION
                               12

                               13   YUROK TRIBE, PACIFIC COAST                          Case No. 3:19-cv-04405-WHO
                                    FEDERATION OF FISHERMEN’S                           (Related Case No. 3:16-cv-04294-WHO)
                               14   ASSOCIATIONS, and INSTITUTE FOR                     (Related Case No. 3:16-cv-06863-WHO)
                                    FISHERIES RESOURCES,
                               15
                                                                     Plaintiffs,        NOTICE OF APPEARANCE
                               16
                                          v.                                            Judge: Honorable William H. Orrick
                               17
                                    U.S. BUREAU OF RECLAMATION, and
                               18   NATIONAL MARINE FISHERIES SERVICE,
                               19                                  Defendants.
                               20   KLAMATH WATER USERS ASSOCIATION,
                               21                        Defendant-Intervenor.
                               22

                               23

                               24   TO THE CLERK OF THIS COURT AND ALL PARTIES OF RECORD:
                               25          Pursuant to Local Civil Rule 5-1(c), please enter the appearance of Richard S. Deitchman,
                               26   Somach Simmons & Dunn, as co-counsel of record in this matter on behalf of Defendant-
                               27   Intervenor Klamath Water Users Association (KWUA). Mr. Deitchman enters his appearance as
                               28   co-counsel for KWUA in addition to Paul S. Simmons and Jared S. Mueller, who previously

                                    NOTICE OF APPEARANCE                                                                         -1-
                                      Case 3:19-cv-04405-WHO Document 38 Filed 11/06/19 Page 2 of 3



                                1   appeared on their behalf. Mr. Deitchman is registered for Electronic Case Filing (ECF).
                                2   Mr. Deitchman’s contact information is as follows:
                                3          Richard S. Deitchman
                                           Somach Simmons & Dunn
                                4          500 Capitol Mall, Suite 1000
                                           Sacramento, CA 95814
                                5          Telephone: (916) 446-7979
                                           Facsimile: (916)446-8199
                                6          Email: rdeitchman@somachlaw.com
                                7

                                8                                                    SOMACH SIMMONS & DUNN, PC
                                9   DATED: November 6, 2019                     By s/ Richard S. Deitchman
                                                                                    Richard S. Deitchman
                               10                                                   Paul S. Simmons
                                                                                    Attorneys for Defendant-Intervenor
SOMACH SIMMONS & DUNN




                               11                                                   Klamath Water Users Association
  A Professional Corporation




                               12

                               13

                               14

                               15

                               16

                               17

                               18

                               19

                               20
                               21

                               22

                               23

                               24

                               25

                               26
                               27

                               28

                                    NOTICE OF APPEARANCE                                                                      -2-
                                      Case 3:19-cv-04405-WHO Document 38 Filed 11/06/19 Page 3 of 3



                                1                                   CERTIFICATE OF SERVICE
                                2   I hereby certify that a true and correct copy of the foregoing will be e-filed on November 6, 2019,
                                3   and will be automatically served upon counsel of record, all of whom appear to be subscribed to
                                4   receive notice from the ECF system.
                                5                                                /s Richard S. Deitchman
                                                                                 Richard S. Deitchman
                                6

                                7

                                8

                                9

                               10
SOMACH SIMMONS & DUNN




                               11
  A Professional Corporation




                               12

                               13

                               14

                               15

                               16

                               17

                               18

                               19

                               20
                               21

                               22

                               23

                               24

                               25

                               26
                               27

                               28

                                    NOTICE OF APPEARANCE                                                                            -3-
